Title: General Orders, 7 February 1778
From: Washington, George
To: 



Head-Quarters V. Forge Saturday February 7th 1778.
Yorkshire—Yarmouth. York.


The Brigade Major of the day will in future take the names of the officers who mount guards, the names of the guards they are appointed to command and the regiments to which they respectively belong.
Likewise the names of the serjeants that are to attend as orderlies at the Adjutant General’s quarters and their respective regiments who are regularly to be brought on to the parade at guard mounting; These names to be delivered to the Adjt General at orderly-time.
